           Case 1:19-cv-03357-VEC Document 48 Filed 11/20/20 Page 1 of 1

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
 -------------------------------------------------------------- X           DATE FILED: 11/20/2020
 ALFRED MILANO,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          19-CV-3357 (VEC)
                                                                :
                                                                :                ORDER
 PROVIDENT LIFE & CASUALTY INSURANCE :
 COMPANY, PAUL REVERE LIFE INSURANCE :
 COMPANY,                                                       :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- :
                                                                X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendants have moved for summary judgment (Dkt. 40);

        IT IS HEREBY ORDERED THAT: The parties must appear for oral argument on

Defendants’ motion on December 7, 2020 at 10:00 a.m. The parties should appear for the

conference by dialing 888-363-4749, using the access code 3121171, and the security code 3357.



SO ORDERED.
                                                                    ________________________
Date: November 20, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
